Ter curiam

Williams and Haywood, Justices.
If a line be to terminate at a natural boundary, as a mountain, pond, rock, &c. and the distance is completed before arriving at it, still the line- must be continued on till that natural boundary be intersected. Also if a natural boundary he mentioned in the patent or deed as terminating a line, and the course called for, goes beside that point, the course shall be corrected, and such a course taken, as leads directly to it from the last termination. In such case, there is as much reason for disregarding the course described in the deed, as there is for disregarding the measurement or length of the line, as described therein : but in this case, either line terminated at a natural boundary, which might be that mentioned in the patent; and there being evidence in favor of both, the jury found for the Defendant. The court however, granted a new trial.
Note. — Vide note to Bradford v. Hill, ante 22.